DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 7 and 14-20 of copending Application No. 16/663,227 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the copending claims except that the dye is red (black is recited), that a cleaning procedure is used and that the filter is placed in a vehicle intake.  It is submitted that the dye color would have been selected according to the desired filter use and to cause sufficient contrast with the filter medium, and that the filter is capable of use in different enclosed environments such as in a vehicle.  It is also considered to be obvious to use a conventional cleaning method to remove the oil using a solvent and flushing with a water hose followed by reapplication of the oil.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-15 of U.S. Patent No. 9,701,178. Although the claims at all of the limitations of the instant claims are encompassed in the patent claims except that preferred amounts of the components are used and a preferred viscosity is achieved.  The amounts of components and viscosity are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to arrive at an oil that will function to coat a filter medium and not drain off, and that will remain tacky to capture contaminants.
Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,434,466. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent claims except that preferred amounts of the components are used and that a preferred viscosity is achieved.  The amounts of components and viscosity are considered to be parameters that would have been routinely optimized by one having ordinary skill in the art in order to arrive at an oil that will function to coat a filter medium and not drain off, and that will remain tacky to capture contaminants.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bugli (6,464,761).
Bugli ‘761 teaches a filter for use in an automobile intake or indoor HVAC system, comprising a carbon impregnated foam layer (66) to remove residual hydrocarbons generated in the engine, post treatment layers (72, 74) that are treated with a tackifier such as oil, a housing tray (28), a mounting cover (30), and support posts (42,60) extending from walls of the tray and the cover.  The posts are parallel ridges having a first height and are separated by depressed portions, and the ridges have a top surfaces that is not coplanar with a top surface of the depressed portions (see figures 1-3, col. 2, lines 43-61, col. 3, lines 10-38, col. 4, line 55 to col. 5, line 11).  One skilled in the art will understand that the filter is periodically cleaned of hydrocarbons by vacuum desorption when the engine is running.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 1206562 in view of Tanaka et al. (2003/0150199 A1).
GB ‘562 discloses an oil composition for coating filters for increased efficiency by adding tackiness, comprising 2 vol % polybutene, 98 vol % chlorinated paraffin, and 1/600 (0.16%) inert dye (see page 1, lines 49-75, page 2, lines 41-46, Example 1).  This 
Tanaka et al. ‘199 disclose a vehicle air intake filter oil with a pigment, antioxidant, and viscosity of 1-10,000 cSt at 40°C (see paragraphs 2, 4, 51, 52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the oil composition of GB ‘562 by using the operation parameters of Tanaka et al. ‘199 in order to provide a filter oil that is stable, does not degrade, and remains attached to the filter in the process conditions of an vehicle air intake.
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugli ‘761 in view of GB 1206562.
Bugli ‘761 discloses all of the limitations of the claims except that the oil composition includes paraffinic oil, polyalphaolefin, and a red dye in preferred amounts.  GB ‘562 discloses a filter oil composition as described in paragraph 15 above.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the filter oil of Bugli ‘761 by using the composition of GB ‘562 in order to provide .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugli ‘761 in view of GB ‘562 as applied to claim 6 above, and further in view of Tanaka  et al. ‘199.  
Bugli ‘761 in view of GB ‘562 disclose all of the limitations of the claims except that the composition has preferred operating properties (claim 7) and viscosity (claim 9).  Tanaka et al. ‘199 disclose a vehicle air intake filter with a pigment, antioxidant, and viscosity of 1-10,000 cSt at 40°C (see paragraphs 2, 4, 51, 52).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the oil composition of the primary and secondary references by using the operation parameters of Tanaka et al. ‘199 in order to provide a filter oil that is stable, does not degrade, and remains attached to the filter in the process conditions of an vehicle air intake.
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bugli ‘761 in view of Niakin (2004/0083697 A1)
Bugli ‘761 discloses all of the limitations of the claims except that the filter includes a layer of cotton gauze between two epoxy-coated aluminum wire screens and that the filter is cleaned by removing and using a solvent to flush contaminants with a .  
Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive.  Regarding the prior art rejections, applicant argues that Niakin ‘697 and Niakan et al. ‘455 fail to disclose the newly recited arrangement in claim 5 of ridges and depressed portions.  The examiner agrees with this and has rejected claims 5-13 over the newly found patent to Bugli ‘761 to address the amendment.
Regarding claim 1, applicant argues GB ‘562 and Tanaka et al. ‘199 fail to disclose the recited portions and amounts of components in the composition.  It is maintained that each of the components and their amounts are either disclosed or 
The previous new matter and indefiniteness rejections have been overcome and are withdrawn.  The double patenting rejections are maintained and it is acknowledged that applicant requests that they be held in abeyance until final determination of allowable subject matter.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl